Citation Nr: 0421625	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals, medial meniscectony of right knee with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The veteran testified before the undersigned at a Travel 
Board hearing in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran underwent a VA examination of the right knee in 
March 2002, at which time he complained of increasing 
severity of symptoms associated with his service-connected 
right knee residuals of medial meniscectomy with degenerative 
joint disease.  He reported pain with walking and weight 
bearing, fatigability, and instability that caused his knee 
to buckle and even hyperextend at times.  The veteran 
reported that he felt discomfort and was limited in his 
activities.  The veteran was not involved in any exercise 
program or walking program, which was due to his right knee 
impairment in addition to complications from other medical 
disabilities.  The examiner noted that instability was 
attributable to reflex due to pain, which limited the power 
of the veteran's quadriceps, therefore causing his knee to 
buckle forward.  

During the most recent VA examination in July 2003, the 
examiner noted complaints of severe pain, which inhibited the 
veteran's ability to walk further than 20 feet before pain 
set in.  He also reported that pain between the right knee 
and hip caused him to fall at least once a month.  The 
veteran stated that his right knee tended to hyperextend at 
those times.  The veteran also reported instability and use 
of a cane for the prior year and a half.  He stated that he 
could not do any occupational lifting, carrying, or walking, 
but was able to get around his house.  The examiner reported 
signs of tenderness and pain on palpation about the medial 
compartment and a loss of between 20 and 25 percent in the 
veteran's range of motion, strength, coordination, and 
endurance. 

During his testimony in a Travel Board hearing conducted in 
March 2004, the veteran testified that his right knee gave 
way and that he had some foot drop, which caused him to fall 
down at times.  The veteran also reported that when he drove 
distances, he accommodated his right knee and hip problems by 
tying a belt around his knees, which allowed him to drive 
more comfortably.  He also stated that when he was examined, 
he experienced pain on certain movements of the right knee.  
The Board notes that in addition to his current residuals of 
a prior medial meniscectomy, the veteran also has arthritis 
of the right knee and right hip disability secondary to his 
service-connected right knee.  

The Board notes that the veteran has reported that he was 
granted benefits in 2003 from the Social Security 
Administration.  

The evidence of record is inadequate to determine whether 
disability associated with the veteran's service-connected 
right knee is productive of such impairment so as to warrant 
a higher rating than the current 10 percent under the 
pertinent rating criteria.  The Board notes that where the 
record as it stands is inadequate for the purpose of 
rendering an informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected right 
knee residuals of medial meniscectomy and 
degenerative joint disease.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
specifically address impairment of the 
veteran's right knee in terms of slight, 
moderate, or severe recurrent subluxation 
and/or instability and report the 
limitation of motion the veteran's 
experiences on flexion and extension.  
Any fatigability, incoordination, or 
limitations as to endurance and strength 
should also be indicated.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




